UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-6196



WILLIAM A. HARRIS, JR.,

                                               Plaintiff - Appellant,

             versus


PIEDMONT REGIONAL JAIL; JAMES W. GARNETT, JR.,
Chairman; LEWIS W. BARLOW, Superintendent,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-02-1803-AM)


Submitted:    May 29, 2003                     Decided:   June 4, 2003


Before WILKINSON, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William A. Harris, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William A. Harris, Jr., appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.          We have

reviewed the record and find no reversible error.       Accordingly, we

affirm for the reasons stated by the district court.        See Harris v.

Piedmont Reg’l Jail, No. CA-02-1803-AM (E.D. Va. filed Jan. 6, 2003

& entered Jan. 7, 2003).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.




                                                                  AFFIRMED




                                    2